DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 3, 10, 12 and 17 have been cancelled. 
Claims 1, 2, 4-9, 11, 13-16 and 18-24, now renumbered as claims 1-20, have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 4-9, 11, 13-16 and 18-24 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed 12/17/2020, have been fully considered. 

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 11 and 16 are allowed for reasons presented by the applicant in the Remarks. Claims 2, 4-9, 13-15 and 18-24 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Tormasov teaches: A user device generates content, processes the content and generates a hash using the content. The user device stores the hash of the content in the distributed ledger of a blockchain network and in return receives watermark data from the blockchain network comprising a hash, timestamp and/or other unique identifier associated with one or more blocks stored in the blockchain-based ledger. The user device uses the watermark data to generate a watermark and embeds the watermark into the content. Prior art of record Ebrahimi teaches: User data to be registered is hashed and the hash is signed using the user’s private key. The signed hash is stored on the blockchain. At a later time, user data (UGD) is presented to a verifier along with the user’s public key and a pointer to a seal record on the blockchain such as a transaction identifier. The verifier obtains the seal record that is stored on the blockchain and retrieves the signed hash value of the user data. The verifier hashes the newly presented UGD using the same hash algorithm as the registered user data and compares the hash value so obtained with the hash value retrieved from the blockchain and determines that the newly presented UGD is verified if the hash values match. Prior art of record Smaiely teaches: A content-specific identifier is embedded in digital content in the form of a watermark. At a later time, when the content is being uploaded to a digital content provider, the digital content provider extracts the content-specific identifier from the watermark to determine if the user has proper rights to upload the content. 
However, Tormasov, Ebrahimi and Smaiely fail to teach: “wherein the on-chain evidence storage information comprises a block identifier of a block storing the irreversibly encrypted data in the blockchain” and “retrieving, by the verification platform through a second blockchain interface of the blockchain the irreversibly encrypted data corresponding to the block identifier in the on-chain evidence storage information”, i.e.,  the prior arts teach embedding a watermark comprising a unique identifier associated with one or more block of the blockchain and retrieving the data from the blockchain based on the transaction identifier but fail to teach a watermark comprising of a block identifier of a block storing the irreversibly encrypted data in the blockchain and retrieving a block corresponding to the block identifier.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Design scheme of copyright management system based on digital watermarking and blockchain by Meng et al: In this paper, a new design scheme of copyright management system based on digital watermarking and its information, such as blockchain, is proposed, which combines digital watermarking, blockchain, perceptual hash function, Quick Response(QR) code, and InterPlanetary File System(IPFS). Among them, blockchain is used to securely store watermark information and provide timestamp authentication for multiple watermarks (multiple copyrights) to confirm the creation order. Perceptual hash function is used to generate hash value based on the structure information of images, that watermark information can be confirmed without the original image. QR code is used to generate QR code images containing image hash and copyright information as watermark images to improve robustness and capacity of digital watermarking; IPFS is used to store and distribute watermarked images without a centralized server. This scheme can enhance the effectiveness of digital watermarking technology in the field of copyright protection. In this way, use P2P network to integrate and complete copyright management and distribution of copyrighted works without requiring a trusted third party. Nodes rely on cryptography to confirm the identity of each other and ensure the security of information.
A Blockchain Implementation for the Cataloguing of CCTV Video Evidence by Kerr et al: Presented here is a functional implementation of Distributed Ledger Technology applied to the task of cataloguing CCTV video evidence. We describe and demonstrate a prototype camera that participates in blockchain creation in real time, and the system designed to manage and coordinate its distribution and use. This application is of specific interest to law enforcement agencies charged with the management of high volumes of CCTV evidence. We discuss applicability and scalability with reference to simulation results and real-world testing. The combination of blockchain technology with a novel digital watermarking application is demonstrated here providing immediate benefit against an existing real-world problem of trustworthy evidence protection in distributed network environments.
The Multimedia Blockchain: A Distributed and Tamper-Proof Media Transaction Framework by Bhowmik et al: A distributed and tamper proof media transaction framework is proposed based on the blockchain model. Current multimedia distribution does not preserve self-retrievable information of transaction trails or content modification histories. For example, digital copies of valuable artworks, creative media and entertainment contents are distributed for various purposes including exhibitions, gallery collections or in media production workflow. Original media is often edited for creative content preparation or tampered with to fabricate false propaganda over social media. However there is no existing trusted mechanism that can easily retrieve either the transaction trails or the modification histories. We propose a novel watermarking based Multimedia Blockchain framework that can address such issues. The unique watermark information contains two pieces of information: a) a cryptographic hash that contains transaction histories (blockchain transactions log) and b) an image hash that preserves retrievable original media content. Once the watermark is extracted, first part of the watermark is passed to a distributed ledger to retrieve the historical transaction trail and the latter part is used to identify the edited / tampered regions. The paper outlines the requirements, the challenges and demonstrates the proof of this concept.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/Primary Examiner, Art Unit 2438